Case 1:18-cv-20864-JLK Document 55 Entered on FLSD Docket 09/27/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                               CASE NO.: 1:18-CV-20864-JLK/JB


  JOSE VELZQUEZ,

         Plaintiff,

  vs.

  GATOR PARK, INC.,

        Defendant.
  ______________________________________/

                                  NOTICE OF APPEARANCE

        Please take notice that Elroy M. John, Jr., Esq. and Jeremy I. Knight, Esq., of Knight Law,

 P.A., hereby appear as co-counsel of record for Plaintiff, JOSE VELAZQUEZ, and request that

 copies of all correspondence, notices, discovery, motions, and pleadings be forwarded to the

 undersigned.

        Dated this 27th day of September 2020.


                                                    Respectfully submitted,

                                                    Knight Law, P.A.
                                                    20801 Biscayne Blvd, 4th Floor
                                                    Aventura, Florida 33180
                                                    Telephone: 786.480.0045

                                                    By: /s/ Elroy M. John, Esq.
                                                    Florida State Bar No.: 1002480
                                                    Email: Elroy@KnightLawFL.com
                                                    By: /s/ Jeremy I. Knight
                                                    Florida State Bar No.: 1009132
                                                    Email: Yirmi@KnightLawFL.com
                                                    Attorneys for Plaintiff
Case 1:18-cv-20864-JLK Document 55 Entered on FLSD Docket 09/27/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of September 2020, a true and correct copy was

 electronically filed and served via the Court’s CM/ECF system.

                                                    Knight Law, P.A.
                                                    20801 Biscayne Blvd, 4th Floor
                                                    Aventura, Florida 33180
                                                    Telephone: 786.480.0045

                                                    By: /s/ Elroy M. John, Esq.
                                                    Florida State Bar No.: 1002480
                                                    Email: Elroy@KnightLawFL.com
                                                    By: /s/ Jeremy I. Knight
                                                    Florida State Bar No.: 1009132
                                                    Email: Yirmi@KnightLawFL.com
                                                    Attorneys for Plaintiff




                                                2
